


EXHIBIT 10.1
SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement (“Agreement”) is made between SNET Diversified Group,
Inc. d/b/a AT&T Diversified Group (“AT&T DG”) and Flint Telecom Group, Inc.
(“Flint”), (collectively, the “Parties”).
WHEREAS, AT&T DG is a corporation of the State of Connecticut, with its
principal place of business in New Haven, Connecticut; Flint is a Florida
corporation with its principal place of business in Boca Raton, Florida; and
WHEREAS, AT&T DG has alleged that Flint owes it $440,672.10 plus interest,
attorney’s fees and costs related to outstanding charges for Domestic IP
Termination Services furnished by AT&T DG to Flint between approximately May and
December 2008 (the “Services”) under account number 7617 (the “Account”); and
WHEREAS, the Parties represent and warrant that they own, in their entirety, the
claims against each other and that same have not been sold or otherwise
assigned, transferred or   hypothecated to any third party(ies) and the Parties
hereto agree to indemnify and hold each other harmless from and against any and
all claims based on or arising out of any such non-disclosed assignment or
transfer, or purported assignment or transfer of the claims arising out of or
related to the Account or Services and/or any portion thereof of interest
therein;  and
WHEREAS, by this Agreement, the Parties intend to resolve and settle all claims
between them arising from or relating to the Account and neither Party makes any
admission as to its respective claims or defenses or to the claims or defenses
of the other Party; and
WHEREAS, this Agreement is entered into for the purposes of compromise and
settlement only.

AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Parties, intending to be mutually bound, agree as follows:
1.           Recitals:                      The Parties hereby incorporate and
verify the above recitals as if fully set forth herein.
2.           Payment:  Flint agrees to pay AT&T DG and AT&T DG agrees to accept
the aggregate sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00)
in full and final compromise and settlement of the Account (the “Settlement
Amount”), which amount shall be paid as follows:
(a)           Flint shall pay $125,000 to AT&T DG on or before November 25,
2009.
(b)           Flint shall pay $40,000 to AT&T DG on or before December 15, 2009.
(c)           Flint shall pay the remaining $135,000.00 of the Settlement Amount
to AT&T DG in ten (10) equal monthly installments in the amount of Thirteen
Thousand Five Hundred Dollars and Zero Cents ($13,500.00) by the twenty-fifth
day of each month, beginning on January 25, 2010 and continuing through October
25, 2010.
(d)           The aforementioned payments shall be made payable to the order of
“SNET Diversified Group, Inc.” and forwarded to Paul R. Franke, III, Franke
Greenhouse List & Lippitt LLP, Granite Building, Second Floor, 1228 15th Street,
Denver, CO  80202.
3.           Remedies Upon Default:                                           In
the event Flint fails to make any payment, as outlined in Paragraph Two above,
Flint will be in default of this Agreement (a “Default Event”). AT&T DG will
give Flint written notice of any Default Event to Tali Durant at 327 Plaza Real,
Suite 319, Boca Raton, Florida 33432.  If Flint fails to cure the Default Event
within seven (7) business days of receipt of such notice, Flint’s total
obligation under this agreement will increase to the sum of $440,672.10 plus
interest, attorneys’ fees and costs incurred in enforcing this Agreement, less
payments already received from Flintunder this Agreement (“Default

AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 

Amount”).  AT&T DG will be entitled to apply to the Court and obtain judgment
against Flint in the Default Amount.  Flint agrees it will not object to the
entry of the Default Judgment and this Agreement will serve as Flint’s consent
to the entry of same.   Notwithstanding the forgoing, Flint shall be entitled to
challenge the final balance based upon payments made.
4.           Mutual Releases:  Upon receipt by AT&T DG of all the payments set
forth in Paragraph Two above, and for adequate and valuable consideration
exchanged between the Parties, the receipt and sufficiency of which is hereby
acknowledged, AT&T DG waives, releases and discharges Flint and its respective
parents, subsidiaries, partners or affiliates (and any of the owners, agents,
attorneys, members, directors, managers, officers or employees of these
entities) from any and all claims, causes of action, counterclaims, obligations,
losses, costs, attorneys fees, third party claims and expenses of every kind and
nature whatsoever, known or unknown, fixed or contingent, including but not
limited to, any and all rights which any of them may now have or hereinafter
have against any party by reason of any matter, cause or thing arising out of or
relating to the Account or Services which have been, could have been, or should
have been, asserted by AT&T DG in connection with the Account or Services.
Flint for adequate and valuable consideration exchanged between the Parties, the
receipt and sufficiency of which is hereby acknowledged, hereby waives, releases
and discharges AT&T DG and its respective parents, subsidiaries, partners or
affiliates (and any of the owners, agents, attorneys, members, directors,
managers, officers or employees of these entities) from any and all claims,
causes of action, counterclaims, obligations, losses, costs, attorneys fees,
third party claims and expenses of every kind and nature whatsoever, known or
unknown, fixed or contingent, including but not limited to, any and all rights
which any of them may now have or hereinafter have against any party by reason
of any matter, cause or thing arising out of or

AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 

relating to the Account or Services or which have been, could have been, or
should have been, asserted by Flint in connection with the Account or Services.
5.           No Admission:  By entering into this Agreement, no party is
admitting the sufficiency of any claim, allegation, assertion, contention or
position of any other party, nor the sufficiency of any defense to any such
claim, allegation, assertion, contention or position.  The Parties have entered
into this Agreement in good faith and with a desire to forever settle all claims
relating to the Account or Services.
6.           Disputed Claim:  Each of the Parties understand and hereby agree
that this settlement is in compromise of a disputed claim, that the Releases
given are not to be construed as an admission of liability on the part of the
party or parties hereby released, that the parties deny any liability on their
respective parts, and that the parties hereto, by entering into this Agreement,
attempt merely to avoid costly and lengthy litigation.
7.           Attorneys' and Experts’ Fees and Costs:  Each of the Parties
acknowledge and agrees that each of them is to bear his, her, or its own costs,
expenses and attorneys' and expert fees.
8.           Confidentiality:  The terms of this Agreement and the claims and
defenses of the Parties (collectively, “Confidential Information”) will not be
disclosed by any Party to anyone, other than to their attorneys, accountants,
tax or financial consultants, auditors and lenders, unless a Party is compelled
to do so by a Court or regulatory body of competent jurisdiction.  A Party
presented with a request for the disclosure of Confidential Information will
notify the other Party within five (5) days of the request so that the other
Party may object to same as it deems necessary.

AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 

9.           Other Actions:  The Parties hereto represent and warrant that they
will not commence any additional or subsequent actions against any third
party(ies) for claims arising from or relating to the Account and/or Services.
Notwithstanding anything in this Agreement, in the event AT&T DG is ordered to
disgorge any money paid under this Agreement in any avoidance action brought in
any court, including bankruptcy court, within ninety (90) days of receipt of the
last payment set forth in Paragraph Two above, AT&T DG shall have an undisputed
claim against Flint for the full amount claimed by AT&T DG for the sum of
$440,672.10, plus interest, attorneys’ fees, costs incurred by AT&T DG and
interest as set forth under the Parties’ contracts, less payments already
received from Flint under this Settlement Agreement.
           10.           Multiple Counterparts:  This Agreement may be signed by
the Parties in multiple counterparts, each of which taken collectively shall
constitute the original, fully executed Settlement Agreement.  An executed
facsimile, PDF, or TIF form is enforceable.
11.           Miscellaneous:
11.1           Time and strict performance of this Agreement are of the essence.
11.2           In the event that any legal proceeding is initiated by either
Party to enforce this Agreement, the prevailing Party will be entitled to
recover all of its costs, interest, and expenses incurred therewith, including
reasonable attorneys’ fees.
11.3           This Agreement constitutes the entire understanding among the
Parties with respect to its subject matter.  This Agreement supersedes all prior
agreements and representations, whether oral or written.  This Agreement is
intended as a final and definitive resolution of the Account.

AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 

11.4           Each Party to this Agreement has carefully read this Agreement,
understands the contents hereof, and voluntarily signs this Agreement with
intent to be bound by all the terms contained herein.
11.5           For purposes of construing this Agreement, each Party will be
considered a drafter of this Agreement.
11.6           This Agreement will be construed and interpreted in accordance
with the laws of the State of Connecticut without regard to Connecticut’s rules
on conflicts of laws.
11.7           In the event that any provision of this Agreement is found to be
unenforceable by a Court or regulatory body of competent jurisdiction, the
remaining provisions will remain in full force and effect.
11.8           All notices to AT&T DG as required under this Agreement will be
sent to counsel for AT&T DG, Paul R. Franke, III, Franke Greenhouse List &
Lippitt LLP, Granite Building, Second Floor, 1228 15th Street, Denver, CO
80202.  All notices to Flint as required under this Agreement will be sent to
Tali Durant at 327 Plaza Real, Suite 319, Boca Raton, Florida 33432.
11.9           This Agreement is effective immediately if both Parties execute
this Agreement on the same day.  Alternatively, this Agreement becomes effective
on the date that the last Party executes the Agreement.
11.10           This Agreement shall be deemed to be a contract made in the
State of Connecticut, and the construction, interpretation, and performance of
this Agreement shall be governed by the laws of such State.  The venue for any
dispute or claim resulting from this Agreement shall be brought in Hartford,
Connecticut.

AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 



 
SNET DIVERSIFIED GROUP, INC.

 
D/B/A AT&T DIVERSIFIED GROUP                                  FLINT TELECOM
GROUP, INC.



 By:      [Signature Illegible]
                                   By:
/s/ Tali Durant



Its:           Director, Credit &
Collections                                                                    
Its: Chief Legal Officer


Date:           10/21/09                                                                         Date:   10/23/09







AT&T DG v. FLINT TELECOM
Settlement Agreement
--
 
 

--------------------------------------------------------------------------------

 
